DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 01 March 2022. Claims 1 - 15 are currently pending. 

Claim Objections
The objections to claims 6 and 12, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 01 March 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 3, 6, 9, 12, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 01 March 2022.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection to claim 13 under 35 U.S.C. 101 is hereby withdrawn in view of the amendments and remarks received 01 March 2022.

Response to Arguments
Applicant's arguments filed 01 March 2022 have been fully considered but they are not persuasive.
On pages 10 - 14 of the remarks the Applicant’s Representative argues that Rider et al. fail to teach or suggest “performing a visual search through an optimized object of the first object, wherein (i) a calculating speed of the optimized object is greater than a calculating speed of the first object and (ii) a total calculating time of the optimized object within a unit time is less than a total calculating time of the first object within the unit time”. The Applicant’s Representative argues that Rider et al. do not teach or suggest “that a calculating speed of an optimized object is greater than a calculating speed of the moving (i.e. first object).” The Applicant’s Representative argues that the previous “Office Action fails to identify what is considered to be an optimized object in Rider, and where its calculating speed is determined to be greater than the calculating speed of the moving object.” In addition, the Applicant’s Representative argues that, although the detection algorithm of Rider et al. may be used with lower frequency in certain scenarios, Rider et al. do not teach or suggest “that a total calculating time of the optimized object within a unit time is less than a total calculating time of the moving object within the unit time.” The Examiner respectfully disagrees. Initially, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “performing a visual search through an optimized object of the first object, wherein (i) a calculating speed of the optimized object is greater than a calculating speed of the first object and (ii) a total calculating time of the optimized object within a unit time is less than a total calculating time of the first object within the unit time”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner asserts that instant claims 1 and 7 recite and require “performing/perform a visual search through an optimized object of the first object, wherein one or more of (i) a calculating speed of the optimized object is greater than a calculating speed of the first object and (ii) a total calculating time of the optimized object within a unit time is less than a total calculating time of the first object within the unit time.” (emphasis added) In other words, instant claims 1 and 7 only require one of (i) or (ii), not both. Furthermore, the Examiner asserts that Rider et al. disclose “performing a visual search through an optimized object of the first object, wherein one or more of (i) a calculating speed of the optimized object is greater than a calculating speed of the first object and (ii) a total calculating time of the optimized object within a unit time is less than a total calculating time of the first object within the unit time”, see at least the abstract, figures 3A, 3B, 5 and 6, page 2 paragraph 0015 - page 3 paragraph 0018, page 6 paragraphs 0030 - 0031, page 9 paragraph 0042, page 10 paragraphs 0047 - 0048, page 12 paragraphs 0056 - 0057 and page 14 paragraphs 0063 and 0067 - 0068 of Rider et al. wherein they disclose that “a detection method may be used to detect objects in an image frame. Then a tracking method may be used to track the position of the detected objects in the frame. By separating the detection and tracking methods, efficiencies may be realized. The tracking method usually requires less hardware resources than the detection method. Consequently, by using the tracking method as a throttling mechanism, the system may avoid having to use the detection method in certain circumstances”, that “Tracking intervals maybe adjusted based on the speed or relative velocity of the moving objects. In many prior art systems, a fixed rate of detection or tracking is used for fixed speed video capturing. However, this fixed rate may be too fast for the circumstances, resulting in wasted resources”, that they “provide a smart operation to determine the optimal detection and tracking ratio for different scenarios by predicting the highest speed of all of the moving objects in the current and previous frames using robust sensor fusion. Based on this highest speed, a sampling rate (tracking rate, detection rate, etc.) may be adjusted to ensure that the object tracking and detection is fast enough to accommodate the fastest moving object”, that by “adjusting the ratio of detection to tracking based on complementary onboard sensors, the mechanisms disclosed here dynamically adjust the hardware resource consumption needs. It may provide minimum hardware consumption with enough detection/recognition capability”, that the “relative velocity of the detected objects may be determined. The highest relative velocity is used to adjust the ratio between the detection and tracking frames. As such, when there is little movement relative to the host vehicle, for example, when the host vehicle is stopped at a traffic light or when all vehicles around the host vehicle are travelling at approximately the same speed, then the detection algorithm may be used with less frequency, resulting in power and computational savings”, that in “operation 518, the object detection hardware is powered off for the time interval T1 to conserve power” and that when the highest relative velocity (HRV) “is zero, as determined at decision block 514, then a pre-trained model is used to predict when a new moving object is likely to appear (operation 520). The time period is referred to as T2 and represents an estimated time when moving objects may appear… This time T2 is used to pause object detection and tracking and reduce power-consumption (operation 522). The flow continues to operation 518. where the object detection hardware is powered off for the time periods between detections.” The Examiner asserts that the detection algorithm of Rider et al. corresponds to the claimed first object and that the adjusted ratio between detection and tracking frames, i.e. the rate at which the detection algorithm is executed, corresponds to the claimed optimized object of the first object. The Examiner asserts that Rider et al. disclose that the rate at which the detection algorithm is executed decreases as the highest relative velocity (HRV) of detected objects decreases and that when the HRV is zero the detection algorithm is paused for a time period, T2, to conserve power. Thus, the Examiner asserts that Rider et al. disclose that when the HRV decreases or becomes zero that their detection algorithm, the first object, has its execution frequency adjusted so that it is executed less frequently, the optimized object of the first object, over a certain period of time. The Examiner asserts that a total calculating time within a unit time of the detection algorithm of Rider et al. adjusted so that it is executed less frequently is less than a total calculating time within the unit time of the detection algorithm of Rider et al. prior to it being adjusted so that it is executed less frequently at least because executing the detection algorithm n times would clearly require more calculating time than executing the same detection algorithm n-m times, wherein n and m are integers greater than 1 and n is greater than m. Therefore, the Examiner asserts that Rider et al. disclose “performing a visual search through an optimized object of the first object, wherein one or more of (i) a calculating speed of the optimized object is greater than a calculating speed of the first object and (ii) a total calculating time of the optimized object within a unit time is less than a total calculating time of the first object within the unit time.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rider et al. International Publication Number WO 2019/127227 A1.

-	With regards to claims 1 and 7, Rider et al. disclose a visual search method, (Rider et al., Abstract, Figs. 1, 3A, 3B & 5 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024 and 0026, Pg. 6 ¶ 0031 - Pg. 7 ¶ 0033, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064) and a visual search device, (Rider et al., Abstract, Figs. 1, 3A, 3B & 5 - 8, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024 and 0026, Pg. 6 ¶ 0031 - Pg. 7 ¶ 0033, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064, Pg. 14 ¶ 0069 - Pg. 17 ¶ 0076) comprising: at least one processor; (Rider et al., Abstract, Figs. 1 & 8, Pg. 5 ¶ 0024 and 0026, Pg. 14 ¶ 0069 - Pg. 17 ¶ 0077) and a memory connected to and capable of communicating with the at least one processor; (Rider et al., Fig. 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073, Pg. 17 ¶ 0076 - Pg. 18 ¶ 0079) wherein the memory stores an instruction executable by the at least one processor, (Rider et al., Fig. 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073, Pg. 17 ¶ 0076 - Pg. 18 ¶ 0079) and wherein the instruction is executed by the at least one processor to enable the at least one processor (Rider et al., Fig. 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073 - Pg. 18 ¶ 0079) to: determine a first object in a visual search process, (Rider et al., Abstract, Figs. 1 - 2B, 4 & 7, Pg. 2 ¶ 0014 - Pg. 3 ¶ 0016, Pg. 5 ¶ 0026 - Pg. 6 ¶ 0027, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0040 and 0043 - 0044, Pg. 13 ¶ 0058 - 0059) wherein a power consumption of the first object in the visual search process is greater than a power consumption of a second object in the visual search process, (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 3 ¶ 0018, Pg. 6 ¶ 0030 - 0031, Pg. 8 ¶ 0038, Pg. 13 ¶ 0058) and the first object comprises at least one of a program and an algorithm, (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - 0031, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064 and 0068) the second object comprises at least one of a program and an algorithm; (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - 0031, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0064 - 0065 and 0068) and perform a visual search through an optimized object of the first object, (Rider et al., Abstract, Figs. 3A - 7, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) wherein one or more of (i) a calculating speed of the optimized object is greater than a calculating speed of the first object and (ii) a total calculating time of the optimized object within a unit time is less than a total calculating time of the first object within the unit time. (Rider et al., Abstract, Figs. 3A, 3B, 5 & 6, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038 - 0039, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0064 and 0067 - 0068) 

-	With regards to claims 2 and 8, Rider et al. disclose the method and the device according to claims 1 and 7, respectively, wherein: the optimized object comprises an object obtained by optimizing a content of the at least one of the program and the algorithm of the first object; (Rider et al., Pg. 5 ¶ 0026) or the optimized object comprises an object obtained by optimizing a scheduling of the at least one of the program and the algorithm of the first object; (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) or the optimized object comprises an object obtained by optimizing a content of the at least one of the program and the algorithm of the first object (Rider et al., Pg. 5 ¶ 0026) and optimizing a scheduling of the at least one of the program and the algorithm of the first object. (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068)

-	With regards to claims 3 and 9, Rider et al. disclose the method and the device according to claims 2 and 8, respectively, wherein the optimizing the scheduling of the at least one of the program and the algorithm of the first object comprises: reducing a scheduling frequency of at least one of the program and the algorithm of the first object. (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) 

-	With regards to claims 4 and 10, Rider et al. disclose the method and the device according to claims 2 and 8, respectively, wherein: the first object comprises a tracking algorithm; (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 13 ¶ 0058 - 0059, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0063 [The Examiner notes that the object detection algorithm of Rider et al. corresponds to the claimed first object comprising a tracking algorithm.]) the optimized object comprises an optimized tracking algorithm obtained by optimizing a scheduling of the tracking algorithm; (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) and the instruction is executed by the at least one processor to enable the at least one processor (Rider et al., Fig. 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073 - Pg. 18 ¶ 0079) to: acquire an ith frame of image, wherein i is a positive integer; (Rider et al., Figs. 2A - 6, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) perform a target detection on the ith frame of image, to acquire a position of a target in the ith frame of image; (Rider et al., Abstract, Figs. 2A - 6, Pg. 2 ¶ 0015, Pg. 5 ¶ 0024, Pg. 5 ¶ 0026 - Pg. 6 ¶ 0031, Pg. 7 ¶ 0034 - Pg. 8 ¶ 0035, Pg. 9 ¶ 0040, Pg. 13 ¶ 0058 - 0059 and 0062, Pg. 14 ¶ 0065 - 0066 [“a detection method may be used to detect objects in an image frame. Then a tracking method may be used to track the position of the detected objects in the frame”]) and perform a target tracking through the optimized tracking algorithm, (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) wherein the optimized tracking algorithm is configured to perform the target tracking on a part of frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image. (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035 - 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [Rider et al. disclose using the difference in position of the target object between frames to adjust/optimize the interval between detection, tracking, operations.]) 

-	With regards to claims 5 and 11, Rider et al. disclose the method and the device according to claims 4 and 10, respectively, wherein the optimized object comprises the optimized tracking algorithm obtained by optimizing the scheduling of the tracking algorithm based on a total pixel displacement of the ith frame of image and N prior frames of image, (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035 - 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [Rider et al. disclose using the difference in position of the target object between frames, a total pixel displacement, to adjust/optimize the interval, scheduling, between detection, tracking, operations.]) wherein the N prior frames of image are N frames of image acquired before an acquiring time of the ith frame of image, and wherein N is a positive integer. (Rider et al., Figs. 2A - 4 & 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035, Pg. 9 ¶ 0040 and 0042, Pg. 11 ¶ 0053, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0063, Pg. 14 ¶ 0065 - 0066) 

-	With regards to claims 6 and 12, Rider et al. disclose the method and the device according to claims 5 and 11, respectively, wherein: 
in a case that the total pixel displacement is less than a first preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a first part of the frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0048, Pg. 12 ¶ 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [“In order to detect slow moving objects in real time, the system may only have to detect slowly, for example 5 fps. For high speed objects the system may have to perform the detection at 30 fps to capture the objects in real time or near real time”, “The highest relative velocity is used to adjust the ratio between the detection and tracking frames. As such, when there is little movement relative to the host vehicle, for example, when the host vehicle is stopped at a traffic light or when all vehicles around the host vehicle are travelling at approximately the same speed, then the detection algorithm may be used with less frequency, resulting in power and computational savings”, “In FIG. 3A, the host vehicle detects an object near it that has a low relative velocity with respect to the host vehicle. Here, a detection frame 300 is followed by tracking frames 302A-C. A second detection frame 304 is found after the set of tracking frames 302A-C” and “This may be the frame pattern observed when the host vehicle is at a stop light, for instance.” The Examiner asserts that as the total pixel displacement between frames decreases the highest relative velocity decreases which in turn decreases the frequency at which the detection, tracking, operations are performed. For example, when the difference in position of objects between frames, the total pixel displacement, is less than a first preset displacement value then the system of Rider et al. will calculate a very low, possibly zero, highest relative velocity and carry out the detection, tracking, operations less frequently, i.e. on a smaller number of frames of image.]) 
or 
in a case that the total pixel displacement is greater than or equal to the first preset displacement and less than a second preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a second part of the frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) 
or 
in a case that the total pixel displacement is greater than or equal to the second preset displacement and less than a third preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a third part of the frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) 
or 
in a case that the total pixel displacement is greater than or equal to the third preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a fourth part of the frames of image subsequent to the it frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067 [“In order to detect slow moving objects in real time, the system may only have to detect slowly, for example 5 fps. For high speed objects the system may have to perform the detection at 30 fps to capture the objects in real time or near real time”, “In FIG. 3B, the host vehicle detects a fast moving object (e.g., high relative velocity). As a result, the number of tracking frames are reduced from three to one. This results in faster object tracking occurring due to the shorter time interval between tracking frames” and “the highest relative velocity is used in Equation 2 to determine n. The value of n is used to configure subsequent detection frame interval spacing. The process 400 may be executed at each detection frame. In this manner, each time the distances are calculated, Equation 2 is used to determine a new value for n. This new value of n may then be used to arrange the detection/tracking frame pattern.” The Examiner asserts that as the total pixel displacement between frames increases the highest relative velocity increases which in turn increases the frequency at which the detection, tracking, operations are performed. For example, when the difference in position of objects between frames, the total pixel displacement, is greater than a third preset displacement value then the system of Rider et al. will calculate a high highest relative velocity and carry out the detection, tracking, operations very frequently, i.e. on a larger number of frames of image.]) 
wherein the first preset displacement, the second preset displacement, the third preset displacement and a fourth preset displacement increase in turn, (Rider et al., Figs. 4 - 7, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 10 ¶ 0046 - 0048, Pg. 12 ¶ 0055 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [“In order to detect slow moving objects in real time, the system may only have to detect slowly, for example 5 fps. For high speed objects the system may have to perform the detection at 30 fps to capture the objects in real time or near real time”, “The highest relative velocity is used to adjust the ratio between the detection and tracking frames. As such, when there is little movement relative to the host vehicle, for example, when the host vehicle is stopped at a traffic light or when all vehicles around the host vehicle are travelling at approximately the same speed, then the detection algorithm may be used with less frequency, resulting in power and computational savings”, “In FIG. 3A, the host vehicle detects an object near it that has a low relative velocity with respect to the host vehicle. Here, a detection frame 300 is followed by tracking frames 302A-C. A second detection frame 304 is found after the set of tracking frames 302A-C” and “In FIG. 3B, the host vehicle detects a fast moving object (e.g., high relative velocity). As a result, the number of tracking frames are reduced from three to one. This results in faster object tracking occurring due to the shorter time interval between tracking frames.” Rider et al. disclose using the difference in position of objects between frames, a total pixel displacement, to determine a highest relative velocity of detected objects and adjust/optimize the interval, scheduling, between detection, tracking, operations. The Examiner asserts that as the total pixel displacement between frames increases the highest relative velocity increases which in turn increases the frequency at which the detection, tracking, operations are performed. For example, when the difference in position of objects between frames, the total pixel displacement, is less than a first preset displacement value then the system of Rider et al. will calculate a low highest relative velocity and carry out the detection, tracking, operations less frequently, i.e. on a smaller number of frames of image.]) and frame numbers of the first part of the frames of image, the second part of the frames of image, the third part of the frames of image and the fourth part of the frames of image increase in turn. (Rider et al., Figs. 3A, 3B, 5 & 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 8 ¶ 0036, Pg. 8 ¶ 0038 - 0039, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068 [“In order to detect slow moving objects in real time, the system may only have to detect slowly, for example 5 fps. For high speed objects the system may have to perform the detection at 30 fps to capture the objects in real time or near real time”, “The highest relative velocity is used to adjust the ratio between the detection and tracking frames. As such, when there is little movement relative to the host vehicle, for example, when the host vehicle is stopped at a traffic light or when all vehicles around the host vehicle are travelling at approximately the same speed, then the detection algorithm may be used with less frequency, resulting in power and computational savings”, “In FIG. 3A, the host vehicle detects an object near it that has a low relative velocity with respect to the host vehicle. Here, a detection frame 300 is followed by tracking frames 302A-C. A second detection frame 304 is found after the set of tracking frames 302A-C” and “In FIG. 3B, the host vehicle detects a fast moving object (e.g., high relative velocity). As a result, the number of tracking frames are reduced from three to one. This results in faster object tracking occurring due to the shorter time interval between tracking frames.” The Examiner asserts that as the total pixel displacement between frames increases the highest relative velocity increases which in turn increases the frequency at which the detection, tracking, operations are performed, i.e. the detection, tracking, operations will be carried out more frequently on a larger number of frames of image.]) 

-	With regards to claim 13, Rider et al. disclose a non-transitory computer-readable storage medium storing a computer instruction, (Rider et al., Figs. 1 & 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073 - Pg. 18 ¶ 0079) wherein the computer instruction is configured to enable a computer to perform (Rider et al., Figs. 1 & 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073 - Pg. 18 ¶ 0079) the visual search method (Rider et al., Abstract, Figs. 1, 3A, 3B & 5 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024 and 0026, Pg. 6 ¶ 0031 - Pg. 7 ¶ 0033, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064) according to claim 1. ([See analysis of Claim 1 provided herein above.]) 

-	With regards to claims 14 and 15, Rider et al. disclose the method and the device according to claims 3 and 9, respectively, wherein: the first object comprises a tracking algorithm; (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 13 ¶ 0058 - 0059, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0063 [The Examiner notes that the object detection algorithm of Rider et al. corresponds to the claimed first object comprising a tracking algorithm.]) the optimized object comprises an optimized tracking algorithm obtained by optimizing a scheduling of the tracking algorithm; (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) and the instruction is executed by the at least one processor to enable the at least one processor (Rider et al., Fig. 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073 - Pg. 18 ¶ 0079) to: acquire an ith frame of image, wherein i is a positive integer; (Rider et al., Figs. 2A - 6, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) perform a target detection on the ith frame of image, to acquire a position of a target in the ith frame of image; (Rider et al., Abstract, Figs. 2A - 6, Pg. 2 ¶ 0015, Pg. 5 ¶ 0024, Pg. 5 ¶ 0026 - Pg. 6 ¶ 0031, Pg. 7 ¶ 0034 - Pg. 8 ¶ 0035, Pg. 9 ¶ 0040, Pg. 13 ¶ 0058 - 0059 and 0062, Pg. 14 ¶ 0065 - 0066 [“a detection method may be used to detect objects in an image frame. Then a tracking method may be used to track the position of the detected objects in the frame”]) and perform a target tracking through the optimized tracking algorithm, (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) wherein the optimized tracking algorithm is configured to perform the target tracking on a part of frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image. (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035 - 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [Rider et al. disclose using the difference in position of the target object between frames to adjust/optimize the interval between detection, tracking, operations.]) 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667